Citation Nr: 1423861	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  05-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a disorder of the bilateral lower extremities, to include peripheral neuropathy, including as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a disorder of the bilateral lower extremities, to include peripheral neuropathy, radiculopathy, and incomplete tetraplegia, including as due to herbicide exposure.  

4.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure, service-connected posttraumatic stress disorder (PTSD), and/or service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971, including two tours of duty in the Republic of Vietnam during which he engaged in combat with the enemy, as demonstrated by his award of the Purple Heart Medal.  The Veteran also served in the Reserves from March 1971 to December 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously considered this appeal in April 2009, October 2010, December 2011, December 2012, and August 2013 and remanded the claims for additional development.  The Board notes that the Veteran initially claimed service connection for peripheral neuropathy.  In its December 2012 decision, the Board recharacterized the claim on appeal as entitlement to service connection for a disorder of the lower extremities, to include peripheral neuropathy, radiculopathy, and incomplete tetraplegia.  The Board has again recharacterized the issue to reflect, as discussed in detail below, that the Veteran has two distinct disorders of the lower extremities, one of which is entitled to service connection and the other of which must be remanded for further development.  

The issues of entitlement to service connection for a disorder of the bilateral lower extremities, to include peripheral neuropathy, radiculopathy, and incomplete tetraplegia, including as secondary to herbicide exposure, and entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure, service-connected posttraumatic stress disorder, and/or service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's degenerative joint disease of the left knee is due to an in-service combat injury.  

2.  Sensory peripheral neuropathy is more likely than not caused by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to service connection for sensory peripheral neuropathy secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination as to the issues decided herein, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that service connection is warranted for his left knee disorder, which he claims, among other possible causes, is due to a combat-related injury.  The Veteran also contends that service connection for peripheral neuropathy is warranted, including as secondary to service-connected diabetes mellitus.  

The first of the three elements of service connection, a current disability, is shown by June 2012 and November 2013 VA examination reports, as well as numerous treatment records, diagnosing degenerative joint disease of the left knee.  In February 2005 RO hearing testimony and two March 2010 letters, the Veteran, who engaged in combat with the enemy as demonstrated by his receipt of the Purple Heart Medal, described falling while running for cover from gunfire and injuring his left knee.  The Board concludes that this is sufficient to establish the second element of service connection, an in-service disease or injury.  Regarding the third element of service connection, a nexus between the Veteran's condition and service, the November 2013 VA examiner commented that the Veteran's left knee condition could have had onset with the fall described by the Veteran.  Although the February 2011, June 2012, and May 2013 VA examinations include opinions to the contrary, those opinions are based on the lack of service treatment records confirming the injury.  No official record of the Veteran's combat injury is required.  38 U.S.C.A. § 1154(b).  Resolving reasonable doubt in the Veteran's favor, service connection for degenerative joint disease of the left knee is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  This is often referred to as secondary service connection.  In a February 2008 decision, service connection for diabetes mellitus was granted.  The November 2013 VA examiner diagnosed two disorders of the bilateral lower extremities, radiculopathy and peripheral neuropathy, which he described as being "separate etiologies."  The examiner opined that radicular pain is due to degenerative disc nerve irritation.  That issue is addressed separately in the Remand portion of this decision.  The examiner described the Veteran's other condition as mild diabetic sensory neuropathy.  Therefore, service connection for peripheral neuropathy is warranted, as the November 2013 examination report demonstrates that this diagnosis is proximately due to or the result of the Veteran's service-connected diabetes mellitus.



ORDER

Entitlement to service connection for a left knee disorder is granted.  

Entitlement to service connection for peripheral neuropathy secondary to diabetes mellitus is granted.  


REMAND

Remand is required to ensure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in the August 2013 remand, the Board directed that the requested examinations must be conducted by physician specialists who had not previously seen or examined the Veteran.  However, the November 2013 examinations were performed by the same examiner who examined the Veteran in February 2011.  Additionally, the examiner failed to specify, as requested, that the Veteran's Virtual VA records were reviewed.  Finally, the examiner's opinions as to the remanded disorders were not adequate.  Regarding non-diabetes-related neurologic disability of the lower extremities, there is no adequate opinion addressing whether such disability is related to the Veteran's service, including herbicide exposure.  Regarding a gastrointestinal disorder, which the examiner diagnosed as gastroesophageal reflux disease (GERD), the examiner explained that the disorder is due to a relaxed esophageal sphincter, which is "affected by several things" but not emotional stress or psychological factors.  This rationale is inadequate as it is not accompanied by an explanation nor does it address possible involvement of medications for PTSD, as requested.  

Additionally, during the pendency of the appeal, the Veteran's representative argued in a January 2014 written brief presentation that the Veteran's gastrointestinal disorder should also be considered as secondary to service-connected diabetes mellitus.  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability, and the Board must consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Peake, 21 Vet. App. 545, 551-52 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Therefore, the examination on remand should also address any relationship between the Veteran's gastrointestinal disorder and diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records of treatment of the Veteran at the Salisbury VAMC from February 2013 to May 2013 and November 2013 onward and the Richmond VAMC from November 2012 onward.  Document all inquiries and responses in the claims file.  Send the Veteran a letter asking him to identify any additional sources of treatment that he has received for his claimed conditions, and provide any releases necessary for VA to secure such records.  Obtain and associate with the claims file any identified treatment records.  If any requested records are not available, document that fact in the claims file and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a physician specialist who has not previously examined the Veteran to address the claimed condition of the bilateral lower extremities.  Provide the examiner with access to the paperless claims file, located in VBMS and Virtual VA, and a copy of this Remand.  The examiner must document that BOTH VBMS and Virtual VA were reviewed.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any current neurologic disorders of the bilateral lower extremities.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disorder had onset during or is otherwise related to the Veteran's service, including but not limited to exposure to herbicides in Vietnam, which has been established.  

(c)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a physician specialist who has not previously examined the Veteran to address the claimed gastrointestinal condition.  Examination by, or consultation with, a psychiatrist or mental health professional should be considered.  Provide the examiner with access to the paperless claims file, located in VBMS and Virtual VA, and a copy of this Remand.  The examiner must document that BOTH VBMS and Virtual VA were reviewed.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any current gastrointestinal disorders, to include discussion of whether a diagnosis of GERD or irritable bowel syndrome is warranted.  For each diagnosed disorder, provide the following opinions:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder had onset during or is otherwise related to the Veteran's service, including but not limited to exposure to herbicides, which had been established?  The examiner must comment upon the September 1969 service treatment record that noted a 3 day history of stomach cramps after eating meals.  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder is caused by the Veteran's service-connected disorders, including PTSD and diabetes mellitus, or medication therefor?  

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder is aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected disorders, including PTSD and diabetes mellitus, or medication therefor?  

(b)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  In addition to any other relevant documents the examiner discusses, the examiner is asked to comment on the WebMD article submitted by the Veteran's representative in August 2010.  Additionally, the examiner is asked to explain his or her qualification to address any relationship between gastrointestinal disorders and PTSD and describe any consultation with a psychiatrist or mental health professional. 

4.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, implement corrective procedures at once.

5.  After completing the above development and any other indicated development, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


